Citation Nr: 1728456	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-13 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974, from December 1990 to July 1991, and from August 2005 to November 2006, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in June 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in May 2015.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a gastrointestinal disorder, hypertension, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus, type II, has been managed by oral hypoglycemic agent and restricted diet, but it has not required regulation of activities.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of an initial rating in excess of 20 percent for diabetes, as the other issues on appeal are being remanded to the AOJ for further development.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2011.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified post-service treatment records have been obtained and considered regarding this claim.  The Board acknowledges that there may be outstanding service treatment records for the Veteran's initial period of active service from January 1972 to January 1974, and that several service connection claims on appeal are being remanded so efforts can be made to try to obtain these records.  While acknowledging service treatment records can be relevant in the context of an initial rating, the Board finds the potentially outstanding service treatment records are not relevant with regard to the appeal of the initial rating for diabetes, as service connection was established on a presumptive basis after the disability manifest approximately twenty-five years after the Veteran's initial separation from active service in January 1974.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (explaining service treatment records must be obtained in the context of an increased rating case when VA cannot establish whether the records would, or would not, support the claim because the entire medical history of disability must be considered in adjudicating such a claim).  VA provided diabetic examinations in December 2011 and June 2016.  There is nothing that suggests the examination reports are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.  The June 2016 VA examination constitutes substantial compliance with the Board's prior remand directives with regard to the appeal of the initial rating assigned for diabetes.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating the claim that is the subject of this appeal, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating - Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  The enumerated elements of Diagnostic Code 7913 are part of a structured scheme of specific, successive, cumulative criteria for establishing a disability rating:  each higher rating includes the same criteria as the lower rating plus distinct new criteria that must be satisfied to warrant the higher rating.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013)

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. §  4.119, Diagnostic Code 7913, Note (1).

Here, the preponderance of evidence is against a finding that the Veteran's diabetes requires regulation of activities, which is required for a rating in excess of 20 percent under Diagnostic Code 7913.  "Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

There is no medical evidence that shows that occupational and recreational activities have been restricted in the Veteran's case.  November 2011 and June 2016 VA examiners both determined the Veteran's diabetes does not require regulation of activities.  Similarly, a June 2015 Disability Benefits Questionnaire (DBQ) prepared by the Veteran's treating physician, G.T., M.D., explicitly indicates the Veteran's diabetes does not require regulation of activities.  The November 2011 and June 2016 VA examination reports and the June 2015 DBQ are consistent with the Veteran's treatment records, as well as the Veteran's lay statements regarding diabetes.  During the March 2015 hearing, the Veteran testified his diabetes was controlled by oral hypoglycemic agent and restricted diet and did not require regulation of activities.  The Board acknowledges the Veteran reported other complications related to the diabetic process, but Diagnostic Code 7913 clearly indicates these complications are rated separately unless used to support a 100 percent rating.  Accordingly, the Veteran was granted service connection for peripheral neuropathy of the upper extremities and erectile dysfunction by March 2016 rating and is therefore compensated for these additional complications.

In sum, there is no evidence of record that indicates the Veteran's diabetes requires regulation of activities.  To the contrary, three examination reports, treatment records, and the Veteran's testimony establish regulation of activities is not required.  As the preponderance of evidence is against a finding that regulation of activities is required, the doctrine of reasonable doubt does not apply, and a rating in excess of 20 percent for diabetes is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered a total disability based on individual unemployability (TDIU), as an appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Board finds TDIU has not been raised in this case as the evidence of record indicates the Veteran has been employed full-time as a bus driver at a military installation throughout the appeal period.  There is no indication this employment is marginal or sheltered.  Thus, further consideration of TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

In June 2015, the Board remanded the Veteran's service connection claims so efforts could be made to obtain service treatment records from his first period of active service in the Marine Corps from January 1972 to January 1974.  Subsequent to the remand, several service personnel records were obtained and associated with the claims file; however, no service treatment records were obtained for this period of service.  Although the record establishes the AOJ made several inquiries with various entities regarding the potentially outstanding service treatment records, the outcome of these efforts is not entirely clear from the record.  Most notably, a September 2015 response from the Defense Personnel Records Information Retrieval System (DPRIRS) indicates that the Veteran's records are "sealed," and that the Marine Corp repository must supply the records.  After this response, the AOJ made several other inquiries with other entities, but there is no indication any entity followed up with the Marine Corps repository.  A March 2016 Report of General Information indicates a representative with the AOJ spoke with a representative at NPRC who informed him that the Veteran's service treatment records were available through NPRC.  Following an April 2016 Personnel Information Exchange System (PIES) request, several documents were associated with the Veteran's electronic claims file; however, these records did not include service treatment records and were limited to service personnel records.  There is no indication from the record that the Veteran was informed that the service treatment records for his period of active service from January 1972 to January 1974 were not obtained or that a formal finding of unavailability was made by the AOJ, as instructed by the Board in its June 2015 remand.  Thus, renewed efforts must be made to obtain the potentially outstanding service treatment records in accordance with 38 C.F.R. § 3.159.  If new service treatment records are obtained, they may trigger VA's duty to obtain a new direct service connection opinion regarding the Veteran's service connection claims for hypertension and a gastrointestinal disorder if any notations regarding potentially relevant symptomology are noted in such records.

Additionally, VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided an examination for his service connection claim for a back disability even though the record contains competent evidence that he has a current disability, and that the signs and symptoms of disability may be associated with active service in so much as back symptomology is noted throughout his service treatment records from his later periods of active service.  Further, the AOJ has adjudicated the service-connection claim for back disability as an aggravation claim for a pre-existing condition.  Although the Veteran's full service treatment records for his first period of active service in the Marine Corps from January 1972 to January 1974 have not been obtained, the record does include his November 1971 enlistment examination report.  A back condition was not noted by the examining physician at the Veteran's initial entry into active service despite the Veteran's report of recurrent back pain on his report of medical history at that time; therefore, the presumption of soundness attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); 38 C.F.R. § 3.304 (b) (noting only conditions recorded on examination reports, as opposed to reports of medical history prepared by a recruit, are to be considered as noted at the time on entry).  As such, the claim must be adjudicated as a direct service connection claim without consideration of aggravation, unless the evidence establishes both that a back condition clearly and unmistakably pre-existed and clearly and unmistakably was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The evidence does not currently meet the "onerous" and "very demanding" clear and unmistakable evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  Thus, the Veteran's claim must be treated as a direct service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Renew efforts to obtain service treatment records for the Veteran's first period of active service in the Marine Corps from January 1972 to January 1974.  These efforts must continue until service treatment records for this period of service are obtained or it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records cannot be obtained, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e) and a formal finding of unavailability must be associated with the claims file.

2.  If service treatment records obtained pursuant to the development step above include any notation of symptomatology that may be relevant to the Veteran's service connection claims for hypertension and/or a gastrointestinal disability, schedule him for a new examination (or examinations if necessary) to obtain a nexus opinion addressing direct service connection.  If necessary, the selected examiner must address whether the claimed disabilities are at least as likely as not the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  Schedule the Veteran for an examination to obtain a nexus opinion regarding his service connection claim for a back disability.

The selected examiner must address whether the Veteran has a back disability that is at least as likely as not the result of disease or injury in service.  In providing this opinion, the examiner must disregard any indication that the condition pre-existed service and must focus solely on whether there is a nexus between the current disability and any manifestation of back symptomology in-service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


